DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
This is a final office action in response to Applicant's remarks filed on 8/12/2021.  Claims 2, 7 and 15 are cancelled.  Claims 1, 3-6, 8-14 and 16-22 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are maintained.
No new grounds of rejection necessitated by Applicant's amendments are presented herein.
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited reference, taken singly or combined, discloses, suggests or renders obvious the feature of “a plurality of times of momentary introduction of an oxidizing gas and the deposition gas containing silicon are performed during the step of forming the active material,” in claim 1 and the feature of “forming a silicon oxide layer by momentarily and simultaneously introducing a deposition gas containing silicon and an oxidizing gas,” recited in claim 9.
Applicant submits that, in rejection of claim 1, it is not clear what step in Hirose the Examiner considers to be “momentary introduction of an oxidizing gas,” which is understood to be performed for formation of alleged “silicon oxide layer,” and that the oxygen concentration in active material of Hirose changes gradually or stepwise from alleged “silicon layer” and alleged “silicon oxide layer”.  
First, Examiner submits that, in the rejection of claim 1, paragraph [0072] of Hirose was cited which explicitly teaches that the first layer having a low oxygen content (which may be zero) and the second layer having a higher oxygen content are alternately laminated, and that it is preferable that the second layer is at least one layer that is present between the first layers.  In the same paragraph, Hirose discloses that the oxygen content changes stepwise manner between the first layer and the during film formation… by an oxygen-containing component present in the atmosphere.  Additionally, paragraph [0092] was also cited, as support, which teaches that “the oxygen concentration in the atmosphere may be changed to adjust the oxygen concentration…” to form the second layer having a higher oxygen content as opposed to forming the first layer and then oxidizing to form the second layer in a discontinuous manner.  That is, since Hirose teaches forming a plurality of alternately laminated first and second layers, respectively, in a continuous manner by adjustment of the oxygen concentration in the atmosphere, an ordinary skilled artisan would readily appreciate that at least the cited disclosure herein sufficiently teaches the feature of “wherein a plurality of times of momentary introduction of an oxidizing gas and the deposition gas containing silicon are performed during the step of forming the active material.”   
  Applicant further submits that if there were interruptions in supplying oxidizing gas, the transition from the alleged “silicon layer” to the alleged “silicon oxide layer” would include layers with decreasing oxygen concentration, which is believed to be effectively teaching away from Hirose.  Examiner does not understand this argument and does not see how it teaches away from Hirose.  To Examiner’s best understanding, as explained above, the first layer includes silicon and may include an oxygen content of zero, while the second layer includes an oxygen content constituting a silicon oxide layer.  Whether or not there is a gradient in and increasing/decreasing concentration of oxygen in the silicon oxide layer is not relevant as both layers of only silicon and of silicon oxide, respectively, would exist, which is what the instant claim requires.

Although the arguments are directed to independent claim 1, they are deemed to apply to both independent claims 1 and 9, and thus, the Examiner’s response is also considered to be responsive to all arguments towards claim 9.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9-11 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirose (JP 2007-317419 A; Foreign copy and Machine translation on record) in view of Kogetsu (US 2006/0134518 A1 – see IDS) and Qu (US 2012/0094192 A1).
	Regarding Claims 1 and 3, Hirose discloses a manufacturing method of a negative electrode for a lithium-ion secondary battery [par. 0038], the method comprising the steps of:
forming an active material by a chemical vapor deposition method using a deposition gas containing silicon, wherein a plurality of times of momentary introduction of an oxidizing gas (oxygen) and the deposition gas containing silicon are performed during the step of forming the active material [pars. 0037-38,0044-45,0051,0064-72,0092] {That is, Hirose teaches that the active material layer 21b is formed by CVD method and is formed by alternately laminating a first layer having zero oxygen and a second layer having an oxygen content between 10-90 atomic %, the first layer and second layer laminated in the order of the first layer and the second layer form the current collector 21a side by changing the oxygen content in a stepwise manner between the first and the second layers [pars. 0051,0072].  In particular, Hirose teaches that the active material layer is oxidized during film formation… by an oxygen-containing component present in the atmosphere when forming the active material layer so that characteristics can be further improved. Paragraph [0092] further supports this teaching that “the oxygen concentration in the atmosphere may be changed” to form the second layer having a higher oxygen content as opposed to forming the first layer and then oxidizing to form the second layer.  Thus, it is clear that, not only does Hirose anticipates the claimed invention, Hirose prefers that the oxygen be introduce during film formation so that the oxygen content between the first and the second layer changes continuously, as opposed to abruptly, in order to improve diffusibility of lithium ions and reduce resistance of the electrode [pars. 0037,0072,0092]}, wherein the active material comprises a silicon layer and a silicon oxide layer.
Hirose fails to disclose: (1) wherein a thickness of the silicon oxide layer is larger than or equal to 2 nm and smaller than or equal to 10 nm; and (2) wherein the deposition gas comprises one of silane, disilane, trisilane and silane fluoride.
Pertaining (1) above, Hirose discloses performing the film formation intermittently until the thickness of the active material layer reaches a predetermined film thickness of about 5 to 6 μm, where the film can be formed at a deposition rate of 0.5 nm/s until a predetermined thickness is obtained [pars. 0033,0066,0108-109].  In regards to the individual layer thickness, Kogetsu, from the same field of endeavor, discloses a negative electrode comprising an active material including a first layer of silicon (i.e., for SiOx when x=0) and a second layer of silicon oxide (SiOy) alternatingly staked to form an overall thickness of 0.5 μm to 30 μm, each of the first and second layers having a thickness in the range of 5 nm to 1 μm [Kogetsu – pars. 0019-23; Fig. 1].  Kogetsu further teaches that when the thickness of the silicon oxide layer is less than 5 nm, the production of the silicon oxide layers becomes difficult and productivity may be reduced, and if the thickness is greater than 1 μm, the capacity and the electron conductivity might be low [Kogetsu – par. 0057].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Kogetsu to have modified the active material of Hirose, wherein a thickness of the silicon oxide layer is from 5 nm to 1 μm, which may be further optimized to provide meet the claimed range of larger than or equal to 2 nm and smaller than or equal to 10 nm, without undue experimentation and with a reasonable expectation of success, in order to manage the productivity of the active material layers and to provide optimum capacity and electron conductivity [Kogetsu – par. 0057; MPEP 2144.05(I)(II)].
Pertaining (2) above, Hirose teaches that, while a vacuum deposition method has been described to form the negative electrode active material layer, any method capable of forming a negative electrode active material layer on a current collector surface is acceptable including sputtering, a vapor phase method such as a chemical vapor deposition method, etc., or a combination of such methods [par. 0051].  In this regard, Qu, from the same field of endeavor, discloses a manufacturing method of a negative electrode for a lithium-ion secondary battery comprising a negative electrode active material layer in the form of an array of nanowires having a core-shell structure, the method comprising deposition of silicon metal on a current collector to form core nanowires followed by deposition of silicon oxide on the nanowires to form a shell, wherein the deposition of silicon metal and silicon oxide can be performed using various techniques including sputtering, chemical vapor deposition, plasma-enhanced chemical vapor deposition, etc., or a combination thereof [Qu – pars. 0008-9,0037,0065; Figs. 1].  By example, Qu further discloses that silane may be used as a deposition gas by way of plasma-enhanced chemical vapor deposition [Qu – par. 0087].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Qu to have further modified the manufacturing method of Hiroso, wherein the deposition gas comprises silane as a well-known deposition gas in the art for forming silicon or silicon oxide layers by way of chemical vapor deposition to manufacture a negative electrode for a lithium ion battery with a reasonable expectation of success [Qu – pars. 0008-9,0037,0065,0087; Fig. 1].
	Regarding Claims 9-10, Hirose teaches a manufacturing method of a negative electrode for a lithium-ion secondary battery [par. 0038], the method comprising the steps of: 
	forming a current collector [par. 0044-45,0064,0076], 
	forming a silicon layer by using a deposition gas containing silicon in order to be in contact with the current collector [pars. 0064-72], and 
	forming a silicon oxide layer by momentarily and simultaneously introducing a deposition gas containing silicon and an oxidizing gas [pars. 0037-38,0064-72,0092],
	wherein an active material comprises the silicon layer and the silicon oxide layer [pars. 0064-72]
{That is, Hirose teaches that the active material layer 21b is formed by CVD method and is formed by alternately laminating a first layer having zero oxygen and a second layer having an oxygen content between 10-90 atomic %, the first layer and second layer laminated in the order of the first layer and the second layer form the current collector 21a side by changing the oxygen content in a stepwise manner between the first and the second layers [pars. 0051,0072].  In particular, Hirose teaches that the active material layer is oxidized during film formation… by an oxygen-containing component present in the atmosphere when forming the active material layer so that characteristics can be further improved. Paragraph [0092] further supports this teaching that “the oxygen concentration in the atmosphere may be changed” to form the second layer having a higher oxygen content as opposed to forming the first layer and then oxidizing to form the second layer.  Thus, it is clear that, not only does Hirose anticipates the claimed invention, Hirose prefers that the oxygen be introduce during film formation so that the oxygen content between the first and the second layer changes continuously, as opposed to abruptly, in order to improve diffusibility of lithium ions and reduce resistance of the electrode [pars. 0037,0072,0092]}.
Hirose fails to disclose: (1) wherein a thickness of the silicon oxide layer is larger than or equal to 2 nm and smaller than or equal to 10 nm; and (2) wherein the deposition gas comprises one of silane, disilane, trisilane and silane fluoride.
Pertaining (1) above, Hirose discloses performing the film formation intermittently until the thickness of the active material layer reaches a predetermined film thickness of about 5 to 6 μm, where the film can be formed at a deposition rate of 0.5 nm/s until a predetermined thickness is obtained [pars. 0033,0066,0108-109].  In regards to the individual layer thickness, Kogetsu, from the same field of endeavor, discloses a negative electrode comprising an active material including a first layer of silicon (i.e., for SiOx when x=0) and a second layer of silicon oxide (SiOy) alternatingly staked to form an overall thickness of 0.5 μm to 30 μm, each of the first and second layers having a thickness in the range of 5 nm to 1 μm [Kogetsu – pars. 0019-23; Fig. 1].  Kogetsu further teaches that when the thickness of the silicon oxide layer is less than 5 nm, the production of the silicon oxide layers becomes difficult and productivity may be reduced, and if the thickness is greater than 1 μm, the capacity and the electron conductivity might be low [Kogetsu – par. 0057].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Kogetsu to have modified the active material of Hirose, wherein a thickness of the silicon oxide layer is from 5 nm to 1 μm, which may be further optimized to provide meet the claimed range of larger than or equal to 2 nm and smaller than or equal to 10 nm, without undue experimentation and with a reasonable expectation of success, in order to manage the productivity of the active material layers and to provide optimum capacity and electron conductivity [Kogetsu – par. 0057; MPEP 2144.05(I)(II)].
Pertaining (2) above, Hirose teaches that, while a vacuum deposition method has been described to form the negative electrode active material layer, any method capable of forming a negative electrode active material layer on a current collector surface is acceptable including sputtering, a vapor phase method such as a chemical vapor deposition method, etc., or a combination of such methods [par. 0051].  In this regard, Qu, from the same field of endeavor, discloses a manufacturing method of a negative electrode for a lithium-ion secondary battery comprising a negative electrode active material layer in the form of an array of nanowires having a core-shell structure, the method comprising deposition of silicon metal on a current collector to form core nanowires followed by deposition of silicon oxide on the nanowires to form a shell, wherein the deposition of silicon metal and silicon oxide can be performed using various techniques including sputtering, chemical vapor deposition, plasma-enhanced chemical vapor deposition, etc., or a combination thereof [Qu – pars. 0008-9,0037,0065; Figs. 1].  By example, Qu further discloses that silane may be used as a deposition gas by way of plasma-enhanced chemical vapor deposition [Qu – par. 0087].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Qu to have further modified the manufacturing method of Hiroso, wherein the deposition gas comprises silane as a well-known deposition gas in the art for forming silicon or silicon oxide layers by way of chemical vapor deposition to manufacture a negative electrode for a lithium ion battery with a reasonable expectation of success [Qu – pars. 0008-9,0037,0065,0087; Fig. 1].
	Regarding Claim 11, Hirose teaches wherein the oxidizing gas comprises oxygen [par. 0012].
	Regarding Claims 19-20, modified Hirose renders obvious that both of the silicon layer and the silicon oxide layers may be as small as 5 nm in thickness [Id.].  Thus, in order to obtain an overall thickness of the active material layer to be in disclosed range of 5 to 6 μm, the momentary introduction of the oxidizing gas and the deposition gas would necessarily be greater than 100 times.
	Regarding Claim 21-22, Hirose discloses wherein the silicon layer is in direction contact with the silicon oxide layer (i.e., alternatingly laminated) [par. 0072].
Claims 4-6 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirose, Kogetsu and Qu, as applied to claims 1 and 9, respectively, and further in view of Yamazaki (US 2010/0209784 A1 – see IDS).
Regarding Claim 4, modified fails to teach the steps of:  (a) forming a photoresist pattern over a current collector material, and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions.  However, Yamazaki, from the same field of endeavor, discloses a method of making a negative electrode comprising the steps of:  (a) forming a photoresist pattern over a current collector material (i.e., a plurality of insulators 113 on a plate-like negative electrode material 105 which is a material of a negative-electrode current collector 121), and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions (projections 125) and a base portion connected to the plurality of protrusion portions [Yamazaki – pars. 0021-0035; Figs. 3A-3C].  Yamazaki teaches that forming the current collector to include a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions increases surface area of the negative electrode, and that when the plurality of protrusion portions include an insulator including the photoresist pattern as a mask, it allows relief of pressure applied to a separator to prevent it from breaking and causing a short [Yamakazi – pars. 0005,0009,0015].  Yamazaki further teaches that because the protrusion portions are formed by etching, a thin, small-sized power storage device can be obtained [Yamazaki – par. 0014].  Therefore, at the time of the invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Yamazaki to have further modified the method of Hirose to have included the steps of (a) forming a photoresist pattern over a current collector material, and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions in order to increases surface area of the negative electrode, allow relief of pressure applied to a separator to prevent it from breaking and causing a short, and to further allow production of a thin, small-sized power storage device can be obtained [Yamazaki – pars. 0005,0009,0014-15].
Regarding Claim 5, modified Hirose discloses wherein the step of forming the active material is performed so that the active material covers top surfaces and side surfaces of the protrusion portions and the top surface of the base portion [Yamazaki – par. 0034; Fig. 3D].
Regarding Claim 6, modified Hirose teaches further the step of partly removing the active material by anisotropic etching [Yamazaki – par. 0032], but fails to teach wherein at least one of the base portion and top surfaces of the protrusions is exposed.  However, Endo teaches that when the protrusions are covered with an active material, leaving the base portions exposed allows stress acting on the current collector by expansion of the active material to be reduced, thus, suppressing the occurrence of deformation and wrinkles in the electrode body [Endo – pars. 0039-41; Fig. 2(c)].  Therefore, at the time of the invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Endo to have further modified the method of Hirose to have removed the active material so that the base portion is exposed to allow stress acting on the current collector by expansion of the active material to be reduced, thus, suppressing the occurrence of deformation and wrinkles in the electrode body [Endo – pars. 0039-41; Fig. 2(c)].
Regarding Claim 12, modified Hirose fails to teach the steps of:  (a) forming a photoresist pattern over a current collector material, and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions.  However, Yamazaki, from the same field of endeavor, discloses a method of making a negative electrode comprising the steps of:  (a) forming a photoresist pattern over a current collector material (i.e., a plurality of insulators 113 on a plate-like negative electrode material 105 which is a material of a negative-electrode current collector 121), and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions (projections 125) and a base portion connected to the plurality of protrusion portions [Yamazaki – pars. 0021-0035; Figs. 3A-3C].  Yamazaki teaches that forming the current collector to include a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions increases surface area of the negative electrode, and that when the plurality of protrusion portions include an insulator including the photoresist pattern as a mask, it allows relief of pressure applied to a separator to prevent it from breaking and causing a short [Yamakazi – pars. 0005,0009,0015].  Yamazaki further teaches that because the protrusion portions are formed by etching, a thin, small-sized power storage device can be obtained [Yamazaki – par. 0014].  Therefore, at the time of the invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Yamazaki to have modified the method of Hirose to have included the steps of (a) forming a photoresist pattern over a current collector material, and (b) etching the current collector material with the use of the photoresist pattern as a mask to form a current collector including a plurality of protrusion portions and a base portion connected to the plurality of protrusion portions in order to increases surface area of the negative electrode, allow relief of pressure applied to a separator to prevent it from breaking and causing a short, and to further allow production of a thin, small-sized power storage device can be obtained [Yamazaki – pars. 0005,0009,0014-15].
Regarding Claim 13, modified Hirose discloses wherein the step of forming the active material is performed so that the active material covers top surfaces and side surfaces of the protrusion portions and the top surface of the base portion [Yamazaki – par. 0034; Fig. 3D].
Regarding Claim 14, modified Hirose teaches further the step of partly removing the active material by anisotropic etching [Yamazaki – par. 0032], but fails to teach wherein at least one of the base portion and top surfaces of the protrusions is exposed.  However, Endo teaches that when the protrusions are covered with an active material, leaving the base portions exposed allows stress acting on the current collector by expansion of the active material to be reduced, thus, suppressing the occurrence of deformation and wrinkles in the electrode body [Endo – pars. 0039-41; Fig. 2(c)].  Therefore, at the time of the invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Endo to have further modified the method of Hirose to have removed the active material so that the base portion is exposed to allow stress acting on the current collector by expansion of the active material to be reduced, thus, suppressing the occurrence of deformation and wrinkles in the electrode body [Endo – pars. 0039-41; Fig. 2(c)].
Claims 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirose, Kogetsu and Qu, as applied to claim 9 above, and further in view of Bessho (US 2011/0111277 A1).
Regarding Claim 16, Hirose teaches wherein the current collector is roughened to improve adhesion between the active material and the current collector, the current collector comprising titanium [pars. 0060-61], but fails to teach the current collector is formed by dry etching.  However, Bessho teaches form dry etching the top faces of protrusions formed on the current collector in order to improve adhesion between the active material and the current collector [Bessho – par. 0223].  Therefore, at the time of the invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Bessho to have modified the method of Hirose to form the current collector by dry etching as a well-known method for roughening the surface of the current collector in order to improve adhesion between active material and the current collector [Bessho – par. 0223].
Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirose, Kogetsu and Qu, as applied to claims 1 and 9, respectively, and further in view of Biswal (US 2012/0231326 A1).
Regarding Claims 17-18, Hirose fails to teach forming graphene over the active material.  However, Hirose teaches that the active material layer may be formed as having a columnar pillars regularly arranged with gaps therebetween which improves the electrode capacity retention rate [par. 0123; Figs. 7(a)(b)].  Biswal, from the same filed of endeavor, discloses a method of making a negative electrode comprising forming an active material layer of pillared silicon structures, and thereafter forming a graphene over the active material layer (i.e., coating with a passivating agent including graphene sheets or platelets) to form a coated silicon, wherein the coated silicon is capable of alloying with large amounts of lithium, has a capacity of at least 1000 mAh/g and retains this capacity through at least 60 charge/discharge cycles with a Coulombic efficiency above 90% [Biswal – pars. 0018-22,0080,0083; Figs. 16,20].  Therefore, at the time of the invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Biswal to have modified the method of Hirose to have further formed graphene, as a passivating agent, over the active material layer to form a coated silicon capable of alloying with large amounts of lithium, having a capacity of at least 1000 mAh/g, and retaining this capacity through at least 60 charge/discharge cycles with a Coulombic efficiency above 90% [Biswal – pars. 0018-22,0080,0083; Figs. 16,20].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724